Citation Nr: 1529970	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board previously remanded the matter in December 2013 and June 2014, and it now returns to the Board for further appellate consideration.  

In July 2014, a VA employee contacted the Veteran by telephone and the Veteran stated that he wanted to discontinue his appeal.  The Veteran was informed that he needed to submit his request to withdraw his appeal in writing.  As the Veteran has not submitted an appeal withdrawal in writing, the Board will proceed to consider the merits of the appeal.  38 C.F.R. § 20.204(b)(1) (2014) ("Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.").  


FINDING OF FACT

The evidence does not establish that the Veteran has a present hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The criteria for establishing service connection for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in December 2009.  

VA also satisfied its duty to assist the claimant.  VA obtained the Veteran's service treatment records, and no post-service treatment records were identified by the Veteran.  Multiple attempts were made to provide the Veteran with a VA audiology examination, but the Veteran failed to report for all of the scheduled examinations.  VA informed the Veteran in April 2014 and March 2015 supplemental statements of the case that his failure to report prevented VA from considering evidence that would have been obtained in an examination.  The March 2015 supplemental statement of the case also notified the Veteran that he should inform VA if he wished to be scheduled for another examination.  Although there is some concern as to whether all of the examination notifications were sent to the correct address, as reflected in the June 2014 Board remand, VA contacted the Veteran in July 2014, in accordance with the June 2014 remand, to attempt to confirm his mailing address so that an examination could be scheduled, and the Veteran indicated that he wanted to discontinue his appeal and did not want to receive any more phone calls.  Nonetheless, an attempt was made to schedule the Veteran for an examination again in February 2015, and the Veteran failed to report for the examination.  The Veteran was contacted again in March 2015, and he indicated that he had received and reviewed his supplemental statement of the case and that he did not have any additional evidence to submit.  

The Veteran has not provided any explanation for his failure to report for the scheduled examinations and has not expressed a desire to report for a VA examination.  To the contrary, in a January 2010 statement in support of claim for posttraumatic stress disorder (PTSD) (which was not appealed), the Veteran indicated that he would not subject himself to any examinations and he could not spend as much time as it would require to furnish the information that VA was requesting.  He also stated, "If that means I have a disability rating of '0' then so be it."  At the time of the statement, it was not clear whether the Veteran was referring only to his claim of service connection for PTSD or to all of his claims.  His subsequent actions lead to the inference that he is unwilling to report for any examination.  

VA has met its duty to assist the Veteran in providing an opportunity for an examination, has substantially complied with the previous remand instructions, and no further notice or assistance is required for a fair adjudication of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board will therefore proceed with adjudicating the hearing loss claim based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2014) ("When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.").

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the claimed disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), which includes sensorineural hearing loss (an organic disease of the nervous system).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For veterans with 90 days or more of active service during a period of war, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "In the absence of proof of a present disability there can be no valid claim."  Id.  Although a disability may be subject to service connection if it is present at the time a claim for disability is filed or during the pendency of the claim, even if the disability resolves prior to final adjudication of the claim, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), service connection is not warranted where a disease or injury during active service does not result in a post-service disability, Brammer, 3, Vet. App. at 225.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The only audiometric test results of record are from a May 1969 pre-induction examination.  Although those test results show an isolated elevated hearing at 4000 Hertz, there is no evidence establishing that the Veteran has a hearing loss disability then or now.  While the Veteran is competent to report that he suffers from impaired hearing, his lay testimony is not competent to establish that he suffers from a hearing loss disability for VA purposes, as this requires objective test results, as explained above.  The Veteran has not identified any post-service treatment records for VA to obtain and, as discussed above, has failed to report for multiple scheduled VA examinations.  He has therefore not met his responsibility to support his claim for the benefits sought and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107.  As there is no competent evidence of a present hearing loss disability, the claim must be denied.  Brammer, 3 Vet. App. at 225.

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


